MEMORANDUM**
California state prisoner Gregorio C. Funtanilla, Jr. appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district court’s decision to deny a § 2254 petition, see McQuillion v. Duncan, 306 F.3d 895, 899 (9th Cir.2002).
Funtanilla contends that the district court erred in dismissing his § 2254 petition as proeedurally defaulted. We disagree, and we affirm the district court’s judgment for the reasons stated by the district court in its decision filed on July 26, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.